           Case 1:21-cv-07354-LTS Document 5 Filed 09/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN MATTHEW FINNEGAN,
                           Plaintiff,
                                                                      21-CV-7354 (LTS)
                    -against-
                                                                   ORDER OF DISMISSAL
MANHATTAN MINI STORAGE, LLC,
                           Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action invoking the Court’s federal question

jurisdiction, 28 U.S.C. § 1331. He also has filed an unsigned order to show cause, seeking a

restraining order. By order dated September 1, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth in

this order, the Court dismisses the action for failure to state a claim and denies Plaintiff’s request

for an order of show cause.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
           Case 1:21-cv-07354-LTS Document 5 Filed 09/07/21 Page 2 of 5




                                          BACKGROUND

        Plaintiff, who is a resident of Washington, D.C., alleges that Defendant Manhattan Mini

Storage (MMS) LLC, violated his rights under the Fair Debt Collection Practices Act (FDCPA),

15 U.S.C. § 1692. Plaintiff seeks $5,000,000,000 in damages and “an emergency order of

protection . . . restraining the defendant and/or anyone possibly associated with, remain 6000 feet

from the plaintiff at all times.” (ECF 2, at 4.)

        The following allegations are taken from the complaint: On an unspecified date, MMS

breached its agreement with Plaintiff by: (1) replacing Plaintiff’s lock with a new lock,

(2) refusing to provide Plaintiff with a key for the new lock, and (3) claiming that it could not

remove the new lock without Plaintiff being present. Plaintiff contends that MMS “is making up

stories and lies to continue emotionally and psychologically abusing the Plaintiff.” (Id. at 4.) He

also contends that MMS is “holding hostage evid[e]nce associated with other litigation cases.”

(Id.) In addition to money damages, Plaintiff seeks MMS’s acceptance of liability and Plaintiff’s

release from any liability.

                                           DISCUSSION

A.      Plaintiff fails to state a claim under the FDCPA

        Plaintiff brings claims under 15 U.S.C. § 1692d, a provision of the FDCPA, 15 U.S.C.

§ 1692. The FDCPA applies to consumer debt “arising out of . . . transaction[s] . . . primarily for

personal, family, or household purposes.” 15 U.S.C. § 1692a(5); Polanco v. NCO Portfolio

Mgmt., Inc., 930 F. Supp. 2d 547, 551 (S.D.N.Y. 2013) (“[T]he FDCPA is triggered when the

obligation is a debt arising out of a consumer transaction”).

        In cases where the FDCPA applies, it prohibits deceptive and misleading practices by

“debt collectors.” 15 U.S.C. § 1692e. A debt collector is defined in § 1692a(6) as: (1) a person

whose principal purpose is to collect debts; (2) a person who regularly collects debts owed to


                                                   2
           Case 1:21-cv-07354-LTS Document 5 Filed 09/07/21 Page 3 of 5




another; or (3) a person who collects its own debts, using a name other than its own as if it were

a debt collector. See also Henson v. Santander Consumer USA, Inc., 137 S. Ct. 1718 (2017)

(holding that entities that regularly purchase debts originated by someone else and then seek to

collect those debts for their own account are not necessarily debt collectors subject to the

FDCPA).

        The provision that Plaintiff invokes, section 1692d, provides that “[a] debt collector may

not engage in any conduct the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt.” Conduct in violation of the statute includes,

among other examples and without limitation, using violence or the threat of violence or other

criminal means; using obscene or profane language “the natural consequence of which is to

abuse the hearer or reader”; publishing a list of consumers who refuse to pay debts; or “[c]ausing

a telephone to ring or engaging any person in telephone conversation repeatedly or continuously

with the intent to annoy, abuse, or harass” the person called. 15 U.S.C. § 1692d.

        Here, Plaintiff fails to state a claim under the FDCPA because he does not allege any

facts suggesting that MMS is a debt collector within the meaning of the FDCPA, or that he owed

a debt to MMS. While the Court can assume from the facts alleged that MMS removed

Plaintiff’s lock based on nonpayment, Plaintiff does not state that MMS’s conduct was related to

an unpaid debt. Rather, he alleges that MMS removed his lock to “emotionally and

psychologically abuse[ ] him.” (ECF 2, at 4.) The Court therefore dismisses the action for failure

to state a claim.

B.      The Court denies Plaintiff’s request for a restraining order

        Plaintiff has filed an unsigned order to show cause, seeking a restraining order against

Defendant. To obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable

harm and (2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious


                                                  3
          Case 1:21-cv-07354-LTS Document 5 Filed 09/07/21 Page 4 of 5




questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643,

648 (2d Cir. 2011) (citation and internal quotation marks omitted); Wright v. Giuliani, 230 F.3d

543, 547 (2000). Preliminary injunctive relief “is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation

marks and citation omitted).

       Because Plaintiff fails to state a claim under the FDCPA, the Court finds that Plaintiff

cannot show (1) a likelihood of success on the merits, or (2) sufficiently serious questions going

to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly in his favor. Accordingly, Plaintiff’s request for an order to show cause is denied.

                                           WARNING

       Since June 28, 2021, Plaintiff has filed seven other cases in this Court. See Finnegan v.

Salih, ECF 1:21-CV-7337, 2 (S.D.N.Y. Sept. 1, 2021) (transferred to the United States District

Court for the District of Columbia); Finnegan v. Columbia Doctors, ECF 1:21-CV-6519, 2

(S.D.N.Y. Aug. 18, 2021) (dismissed as duplicative of ECF 1:21-CV-6515, 2); Finnegan v.

Columbia Doctors, ECF 1:21-CV-6515, 2 (S.D.N.Y., complaint filed July 29, 2021) (action

brought under federal statute governing malpractice suits against the United States); Finnegan v.

Chase Bank, ECF 1:21-CV-6103, 2 (S.D.N.Y. July 26, 2021) (dismissed for failure to state a

claim, with 30 days’ leave to replead); Finnegan v. New York City Police Dep’t, ECF 1:21-CV-

5798, 2 (S.D.N.Y. July 26, 2021) (dismissed for failure to state a claim); Finnegan v. Lemonade,

ECF 1:21-CV-5219, 2 (S.D.N.Y. Aug. 2, 2021) (dismissed for failure to state a claim, with 30

days’ leave to replead); Finnegan v. WeWork, ECF 1:21-CV-5593, 2 (S.D.N.Y. Aug. 27, 2021)

(dismissed for failure to state a claim). The Court has already dismissed five of these cases for


                                                 4
           Case 1:21-cv-07354-LTS Document 5 Filed 09/07/21 Page 5 of 5




failure to state a claim. In addition, available public records show that Plaintiff has filed dozens

of actions in courts across the country.

       In light of Plaintiff’s litigation history, the Court warns Plaintiff that further duplicative

or frivolous litigation in this Court will result in an order barring him from filing new actions IFP

without prior permission. See 28 U.S.C. § 1651.

                                           CONCLUSION

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    September 7, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  5
